Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on July 17, 2007 Registration No. 333-120524 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 2 ON FORM S-1 TO REGISTRATION STATEMENT ON FORM S-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ZANETT, INC. (Exact name of registrant as specified in its charter) Delaware 56-4389547 (State or other jurisdiction of (Primary Standard Industrial (IRS Employer incorporation or organization) Classification Number) Identification Number) 635 Madison Avenue, 15th Floor, New York, New York 10022 (212) 583-0300 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Claudio M. Guazzoni, Chief Executive Officer Dennis Harkins, Chief Financial Officer Zanett, Inc. 635 Madison Avenue, 15th Floor, New York, New York 10022 (212) 583-0300 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all communications to: Stephen T. Burdumy, Esq. Michael J. Kolar, Esq. Drinker Biddle & Reath LLP Oppenheimer Wolff & Donnelly LLP One Logan Square 45 South 7th Street, Suite 3300 18th and Cherry Streets Minneapolis, MN 55402 Philadelphia, PA 19103-6996 (612) 607-7000 (215) 988-2880 Approximate date of proposed sale to the public: From time to time after the effective date of this Registration Statement, as determined by market conditions. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted PROSPECTUS Preliminary Prospectus Subject to Completion, July 17, 2007 ZANETT, INC. $50,000,000 Three and Six Month Renewable Unsecured Subordinated Notes One, Two, Three, Four, Five and Ten Year Renewable Unsecured Subordinated Notes We are offering an aggregate principal amount of up to $50 million of our renewable unsecured subordinated notes. We may offer the notes from time to time with maturities ranging from three months to ten years. Depending on our capital needs, however, notes with certain terms may not always be available. We will establish interest rates on the securities offered in this prospectus from time to time in prospectus supplements. The notes are unsecured obligations and your right to payment is subordinated in right of payment to all of our existing or future senior, secured, unsecured and subordinate indebtedness and other of our financial obligations, including contingent or deferred payment obligations incurred in connection with acquisitions. Upon maturity, the notes will be automatically renewed for the same term as your maturing note at an interest rate that we are offering at that time to other investors with similar aggregate note portfolios for notes of the same term, unless we or you elect not to have them renewed. If notes of the same term are not then being offered, the interest rate upon renewal will be the rate specified by us on or before maturity, or the rate of the existing note if no such rate is specified. The interest rate on your renewed note may be different than the interest rate on your original note. After giving you thirty days advance notice, we may redeem all or a portion of the notes for their original principal amount plus accrued but unpaid interest. You also may request us to repurchase your notes prior to maturity; however, unless the request is due to your death or total permanent disability, we may, in our sole discretion, decline to repurchase your notes, and will, if we do elect to repurchase your notes, charge you a penalty of up to three months of interest on notes with three month maturities and up to six months of interest on all other notes. Our obligation to repurchase notes prior to maturity for any reason in a single calendar quarter is limited to the greater of $1 million or 2% of the aggregate principal amount of all notes outstanding at the end of the previous quarter. The notes will be marketed and sold through Sumner Harrington Ltd., which is acting as our selling agent for the notes. The notes will not be listed on any securities exchange or quoted on Nasdaq or any over-the-counter market. Sumner Harrington Ltd. does not intend to make a market in the notes and we do not anticipate that a market in the notes will develop. There will be significant restrictions on your ability to transfer or resell the notes. Sumner Harrington Ltd. also will act as our servicing agent in connection with our ongoing administrative responsibilities for the notes. We have not requested a rating for the notes; however, third parties may independently rate them. The notes are not certificates of deposit or similar obligations of, and are not guaranteed or insured by, any depository institution, the Federal Deposit Insurance Corporation, the Securities Investor Protection Corporation or any other governmental or private fund or entity. Investing in the notes involves risks, which are described in Risk Factors beginning on page 8 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Note Total Public Offering Price 100.00% 100.00% Selling agent commissions 3.00% 3.00% Proceeds to Zanett, before expenses 97.00% 97.00% The selling agent will not receive the entire 3.0% gross commission on notes with terms of one year or less unless the notes are successively renewed for a total term of two years. See Plan of Distribution for a description of additional compensation payable to the selling agent and its affiliates in connection with services rendered in offering and selling the notes, serving as servicing agent and providing and managing the advertising and marketing functions related to the sale of the notes. There will be no underwriting discount. Sumner Harrington Ltd. is not required to sell any specific number or dollar amount of notes but will use its best efforts to sell the notes offered. We will not contribute the funds of this offering into any escrow, trust or other separate account to make interest or principal payments on the notes. Therefore, if you invest in notes, you will have to rely only on our cash flow from operations and other sources of funds for repayment of principal at maturity or redemption and for payment of interest when due. We will issue the notes in book-entry or uncertificated form. Subject to certain limited exceptions, you will not receive a certificated security or a negotiable instrument that evidences your notes. Sumner Harrington Ltd. will deliver written confirmations to purchasers of the notes. U.S. Bank National Association, St. Paul, Minnesota, will act as trustee for the notes. SUMNER HARRINGTON LTD. The date of this Prospectus is , 2007. TABLE OF CONTENTS PROSPECTUS SUMMARY 1 ZANETT, INC 1 THE OFFERING 4 RISK FACTORS 8 RISK FACTORS RELATING TO THE NOTES 8 RISK FACTORS RELATING TO THE COMPANY 12 RATIO OF EARNINGS TO FIXED CHARGES 20 USE OF PROCEEDS 20 SELECTED FINANCIAL DATA AND SUPPLEMENTARY FINANCIAL INFORMATION 22 MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 24 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 DESCRIPTION OF BUSINESS 24 DESCRIPTION OF THE NOTES 24 MATERIAL FEDERAL INCOME TAX CONSEQUENCES 36 PLAN OF DISTRIBUTION 37 DESCRIPTION OF PROPERTIES 39 LEGAL PROCEEDINGS 39 DIRECTORS AND EXECUTIVE OFFICERS 39 SECURITY OWNERSHIP AND CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 40 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 40 EXECUTIVE COMPENSATION 40 FINANCIAL STATEMENTS 40 LEGAL MATTERS 40 EXPERTS 40 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 40 WHERE YOU CAN FIND MORE INFORMATION 41 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 41 PROSPECTUS SUMMARY This summary highlights selected information from this prospectus and may not contain all the information that may be important to you. Therefore, you should also read the more detailed information set forth in this prospectus, our financial statements and the other information that is incorporated by reference into this prospectus before making a decision to invest in the notes. Except with respect to payment obligations under the notes, which shall be the sole obligation of Zanett, Inc., the words we, our and us refer to Zanett, Inc. and its direct and indirect subsidiaries unless we indicate otherwise. All trademarks used in this prospectus are the property of their respective owners. Zanett, Inc. Overview We are an information technology ("IT") company that provides customized, mission-critical IT solutions to Fortune 500 corporations, mid-market companies, and classified government agencies involved in Homeland Defense and Homeland Security. We operate in two segments: Commercial Solutions and Government Solutions. Our overarching mission is to provide custom solutions that exceed client expectations, are delivered on time and within budget, and achieve superior results. Our growth strategy consists of both expanding existing operations and growing by acquisition. To grow our existing operations, we seek to obtain the benefit of leveraged marketing and solutions delivery through cross-selling, joint-marketing and resource-sharing. We also seek to achieve economies of scale by providing centralized back-office functions to contain costs while enhancing our ability to serve clients. To grow by acquisition, we utilize a highly selective search methodology to identify and acquire specialized, profitable IT companies with outstanding management and professional staffs, exceptional performance records, and superb client relationships that complement our existing solutions sets and practices. As we add new entrants to our existing solutions we seek to preserve the unique relationships we have with our clients and our core skill sets while expanding the solutions we can provide. Our principal executive offices are located at 635 Madison Avenue, 15th Floor, New York, NY 10022. Our telephone number is (212) 583-0300. Growth-by-Acquisition Since the Company was formed in the fall of 2000, eight operating companies have been acquired, and we disposed of one such company: On December 7, 2001, we acquired Back Bay Technologies, Inc. (BBT), based in Needham, Massachusetts. BBT is a technology consulting firm providing strategic planning, analysis, business case development, vendor selection, systems architecture, systems integration, full life cycle application development and post-production support services. On May 31, 2002, we acquired Brandywine Computer Group, Inc. (BCG), based in Mason, Ohio. BCG provides technology consulting services associated with the implementation of enterprise resource planning (ERP), supply chain management and customer relationship management (CRM) systems. On January 31, 2003, we acquired Paragon Dynamics, Inc. (PDI), based in Denver, Colorado. PDI specializes in providing advanced software and satellite engineering services with domain area expertise on government and aerospace satellite and IT infrastructure contracts. On December 4, 2003, we acquired DeltaData, Inc. (dba Delta Communications Group), based in Aliso Viejo, California which changed its name to Delta Communications Group, Inc. (Delta). Delta is a voice and data -1- communications network integrator that sells IT hardware, peripheral equipment and telecommunications lines for voice and data communications networks and provides related IT security, design and implementation solutions.
